United States Court of Appeals
                      For the First Circuit


No. 21-1330

                    EMIGRANT RESIDENTIAL LLC,

                       Plaintiff, Appellee,

                                v.

              LINDA S. PINTI and LESLEY R. PHILLIPS,

                     Defendants, Appellants.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
               FOR THE DISTRICT OF MASSACHUSETTS

          [Hon. Denise J. Casper, U.S. District Judge]


                              Before

                  Thompson, Selya, and Kayatta,
                         Circuit Judges.


     Eric E. Renner, with whom Renner Law, LLC was on brief, for
appellants.
     Grace C. Ross and Sarah McKee on brief pro se, amici curiae.
     Brian C. Linehan, with whom Reneau J. Longoria and Doonan,
Graves & Longoria, LLC were on brief, for appellee.


                          June 17, 2022
          SELYA, Circuit Judge.         This case revolves around a

mortgage that seems to have taken on a life of its own.         The

dispositive issue in the appeal now before us is whether the

district court abused its discretion in denying the defendants'

motion to defer the adjudication of a pending motion for summary

judgment and proceeding to grant summary judgment.      See Fed. R.

Civ. P. 56(d).   Concluding that the defendants were entitled to

some limited discovery and that, therefore, an abuse of discretion

occurred, we vacate the entry of summary judgment, affirm in part

and reverse in part the denial of the defendants' Federal Rule of

Civil Procedure 56(d) motion, and remand for further proceedings

consistent with this opinion.

                                 I

          While this appeal chiefly concerns Rule 56(d) discovery,

the back story stretches over more than a decade and implicates

several separate lawsuits. See Pinti v. Emigrant Mortg. Co. (Pinti

I), 33 N.E.3d 1213 (Mass. 2015); Ruling Tr., Emigrant Mortg. Co.

v. Pinti (Pinti II), No. 16-11136, ECF No. 109 (D. Mass. Jan. 11,

2019) [hereinafter Pinti II Ruling]; Emigrant Residential LLC v.

Pinti (Pinti III), No. 19-12258, 2021 WL 1131812 (D. Mass. Mar.

24, 2021). We sketch the relevant facts and the tangled litigation

history with as much brevity as the issues on appeal permit.

Unless otherwise indicated, the facts that we recount are either




                                - 2 -
undisputed or based upon supportable findings made in earlier

cases.

           In 1982, Lesley R. Phillips purchased a residential

condominium unit (the Property) in a building located at 1643

Cambridge Street, Cambridge, Massachusetts. See Pinti I, 33 N.E.3d

at 1214-15.   Since 1987, Phillips's spouse, Linda S. Pinti, has

lived there with her.   Shortly after the couple married in 2005,

Pinti's name was added to the deed.        See id. at 1215.

           On March 13, 2008, Pinti and Phillips (collectively, the

Homeowners) refinanced an existing home equity loan. They executed

and delivered a promissory note (the Note) in the face amount of

$160,000 to Emigrant Mortgage Company, Inc. (EMC), a subsidiary of

Emigrant Bank.1   See Pinti III, 2021 WL 1131812, at *1.         The Note

was secured by a duly recorded mortgage on the Property (the

Mortgage), granted to EMC by the Homeowners.        See id.    Phillips —

though a signatory to the Note and the mortgage agreement — was

specifically excepted from personal liability on the Note.

           As time went by, the Homeowners fell behind on their

mortgage   payments.    See   Pinti   I,    33   N.E.3d   at   1215.   On

September 29, 2009, EMC brought the arrearages to the Homeowners'

attention, notified them of their right under the Mortgage to cure




     1 Emigrant Bank was previously known (and is, in some
materials, still referred to) as Emigrant Savings Bank. For ease
in exposition, we refer to the bank throughout as Emigrant Bank.


                                - 3 -
their default within ninety days, and advised them that if they

failed to cure, EMC could invoke "the statutory power of sale" (a

nonjudicial foreclosure mechanism).2                        See id.; Mass. Gen. Laws

ch. 183,         § 21.      The       Homeowners      allege       that    they    attempted

unsuccessfully to negotiate a modification of their payment terms

with EMC, but the record is tenebrous both as to the Homeowners'

efforts and as to EMC’s alleged rebuff.                     What is clear, though, is

that       by   the   expiration        of    the     ninety-day      notice       period   on

December 28, 2009, the Homeowners had not cured the default.                                See

Pinti I, 33 N.E.3d at 1215.

                 Around    the    same       time   that     EMC's        minuet   with     the

Homeowners         was    beginning,         the    Emigrant       Bank     entities      were

shuffling around the documents that held the key to their rights

under the Mortgage.          See Pinti II Ruling at 12-14. On November 30,

2009,      EMC    executed       an    assignment      of    the    Mortgage       to   ESB-MH

Holdings, LLC (ESB-MH), another Emigrant Bank subsidiary.                               See id.

That assignment was not recorded.                      On the same date, EMC also

executed an allonge to the Note, making the Note payable to ESB-

MH.     See id.          Although neither the Mortgage nor the Note were

physically delivered to ESB-MH, both EMC and ESB-MH regarded ESB-




      The mortgage agreement also provided that EMC furnish notice
       2

as to the rights of the Homeowners, qua mortgagors, to contest
foreclosure through legal action. See Pinti I, 33 N.E.3d at 1215.
That requirement became the focal point of a subsequent phase of
the litigation between the parties. See id. at 1215-23.


                                              - 4 -
MH as the owner/holder of the Mortgage and the Note.                  See id. at

15-17.

            The picture soon grew more complicated. With a financial

crisis    rocking   the   nation   in   the    2008-2009       time   frame,   the

possibility arose that Emigrant Bank would need to use portions of

its mortgage portfolio to secure credit from the Federal Home Loan

Bank of New York (FHLBNY), a wholesale mortgage lender that offers

credit to other banks.        To assure that this could be done with

celerity, ESB-MH executed a second assignment of the Mortgage and

the Note to FHLBNY on November 30, 2009.              See id. at 16-17.        This

assignment was not recorded and — for aught that appears — neither

it, the mortgage documents, nor the Note were delivered to FHLBNY.

See id.

            On   September   22,   2010,      Pinti    filed    for   Chapter    7

bankruptcy.      See Pinti III, 2021 WL 1131812, at *2; 11 U.S.C.

§§ 701-728.      She received a discharge on February 4, 2011.                  See

Pinti III, 2021 WL 1131812, at *2.         As a result, Pinti's liability

on the Note was extinguished at that time.

            In August of 2011, Pinti sent a qualified written request

to EMC asking it to identify the holder of the Mortgage and the

owner of the Note.        See Pinti I, 33 N.E.3d at 1216; see also 12

U.S.C. § 2605(e)(1) (describing "qualified written request").                   On

August 22, 2011, EMC responded.         See Pinti I, 33 N.E.3d at 1216.

It stated that ESB-MH was "[t]he owner of the loan" but that EMC


                                   - 5 -
was "prosecuting the foreclosure action as the holder and servicer

of the loan" through a subservicing relationship.                 See id.    EMC

added   that   it   retained    possession      of   the   original   mortgage

documents and the Note.

           Over the course of three consecutive Tuesdays in June of

2012, EMC published notice of the foreclosure sale in the Boston

Herald.   See id.      It proceeded to hold the foreclosure sale on

August 9, 2012.       An unrelated party — Harold Wilion — purchased

the Property at the foreclosure sale for $260,000.               See Pinti III,

2021 WL 1131812, at *2.        EMC gave Wilion a foreclosure deed dated

September 10, 2012, which Wilion recorded shortly thereafter.                See

id.

           After EMC received payment from Wilion, an employee of

EMC prepared a discharge of the Mortgage and sent it to the

Homeowners.     See    id.     The    parties    dispute    whether    EMC   had

established    procedures      for     this   process      and    whether    the

employee(s) who prepared and sent the discharge were abiding by

such procedures.      At any rate, EMC did not return the Note to the

Homeowners nor did it give them any other indication that the loan

had been repaid in full.       See id.

           In October of 2012, Wilion filed a summary process action

in a state district court, seeking to evict the Homeowners.                  See

Pinti I, 33 N.E.3d at 1216.          The Homeowners defended that action.

And mindful that the best defense is sometimes a good offense,


                                     - 6 -
they also sued Wilion and EMC in the state superior court on

January 31, 2013, seeking to declare the foreclosure void.                  See

id.    Their suit was premised on a golconda of theories, including

a claim that the notice of default sent to them did not comply

with the requirements specified in the mortgage documents.                  See

id.    EMC moved to dismiss and Wilion moved for summary judgment.

See id. at 1216-17.         The superior court granted both motions.        See

id. at 1217.

              The Homeowners appealed.          See id.     The Massachusetts

Supreme Judicial Court (SJC) assumed jurisdiction over the appeal.

See id.; Mass. Gen. Laws ch. 211A, § 10(A).               That court concluded

that EMC did not strictly comply with the notice terms set forth

in the mortgage documents, reversed the superior court decision,

and declared the foreclosure void.           See Pinti I, 33 N.E.3d at 1218,

1227-28.

              The SJC handed down its ukase on July 17, 2015.           See id.

at    1213.     On   July   29,   the   Homeowners   recorded    the   mortgage

discharge previously forwarded to them by EMC.                 See Pinti III,

2021 WL 1131812, at *3.             An Emigrant Bank entity thereafter

returned the purchase money to Wilion, who surrendered his claim

to the Property.       See id.

              That was not the end of the matter.          EMC decided to try

its luck in a different venue and, on June 17, 2016, filed suit

against the Homeowners in the United States District Court for the


                                        - 7 -
District of Massachusetts. See id. It sought, among other things,

an order striking the recorded mortgage discharge and a declaration

that EMC was the lawful owner of the Property through foreclosure

by entry.    See id.; see also Complaint, Pinti II, No. 16-11136,

ECF No. 1 (D. Mass. June 17, 2016).     One of EMC's core contentions

was that the discharge was mistakenly prepared and erroneously

delivered.

            Following some preliminary motion practice, the parties

conducted discovery addressed both to EMC's standing to pursue its

claims and to the merits.      In the process, the Homeowners were

afforded a full and fair opportunity to pursue discovery on the

provenance of the mortgage discharge and EMC's right to conduct a

foreclosure by entry.

            After granting in part and denying in part summary

judgment because issues of fact remained as to both standing and

the merits, the district court convened a bench trial.     The court

bifurcated the trial, though, electing to address first the issues

related to standing.    Finding that EMC was no longer the holder of

the Note and, thus, that it lacked standing to sue, the court

dismissed the action without prejudice.      See Pinti II Ruling at

17.   The court confirmed that the Homeowners had not been allowed

to conduct discovery with respect to the physical Note (which was,

and remains, in the custody of the district court).       See id. at

21-22.


                                - 8 -
            EMC's motion for reconsideration was denied on September

19, 2019.     See Order Denying Motion for Reconsideration, Pinti II,

No. 16-11136, ECF No. 121 (D. Mass. Sept. 13, 2019).                 On the heels

of this setback, the Emigrant Bank entities attempted to sort out

their standing issues.          On September 30, 2019, they recorded the

2009 FHLBNY assignment and an assignment back from FHLBNY to a new

player, Emigrant Residential, LLC (Emigrant Residential) — an

entity controlled by Emigrant Bank.

            Approximately three weeks later, Emigrant Residential

sued the Homeowners in the United States District Court for the

District of Massachusetts.             See Pinti III, 2021 WL 1131812, at *4.

It invoked the court's diversity jurisdiction, see 28 U.S.C.

§ 1332(a),3     and    sought      a    declaration     striking    the    mortgage

discharge     from    the   land       records    pertaining   to   the   Property.

Attached to its complaint were copies of the Mortgage, the Note,

the   various    assignments,           and   other   documents     (including    a

certificate of merger indicating that Emigrant Residential is the

successor-by-merger to ESB-MH).




      3The citizenship of Emigrant Residential, like that of any
other limited liability company, is determined by the citizenship
of its members. See D.B. Zwirn Special Opportunities Fund, L.P.
v. Mehrotra, 661 F.3d 124, 125 (1st Cir. 2011). Through a show-
cause order, we confirmed that the sole member of Emigrant
Residential — Emigrant Bank — is a New York corporation that has
its principal place of business in New York.          Because the
Homeowners are citizens of Massachusetts, diversity of citizenship
is complete.


                                          - 9 -
            In due course, the Homeowners filed an answer and a slew

of   counterclaims.              Emigrant     Residential       replied       to   the

counterclaims and, on June 9, 2020, the parties filed their joint

case-management statement.            See Fed. R. Civ. P. 26(f).          There, the

parties set out their respective positions regarding potential

discovery.        Emigrant      Residential      took    the   position     that   all

relevant discovery had been completed during the earlier state-

court and federal-court cases.                   Any additional discovery, it

maintained,      should    be    limited    to    supplementation      of    previous

disclosures and discovery responses.                    The Homeowners demurred,

asserting that additional discovery was required.

            On    June    17,    Emigrant   Residential        moved   for    summary

judgment.     The next day, the district court held a scheduling

conference.       Following that conference, the court stated that it

was "aware of the unique posture of the case," set a briefing

schedule    for    the    summary     judgment     motion,     and   stayed    "[a]ny

discovery" pending the resolution of that motion.

            Before their opposition to the summary judgment motion

was due, the Homeowners filed a motion under Rule 56(d) seeking

additional    discovery         and   requesting    that    adjudication      of   the

pending summary judgment motion be deferred until that additional

discovery was completed.              Emigrant Residential opposed the Rule

56(d) motion, contending that discovery had been available in the

earlier actions and that, in any event, the discovery sought would


                                        - 10 -
not affect the outcome of the pending summary judgment motion.                  A

reply and a sur-reply followed.

             Without explanation, the district court summarily denied

the Rule 56(d) motion.        Once the parties had filed their briefs on

the   summary      judgment   motion     itself,   the   court    held   a   non-

evidentiary hearing on February 11, 2021.                 The court reserved

decision.     Some weeks later, it issued a brief rescript, in which

it held that Emigrant Residential was entitled to summary judgment

on all claims.        See Pinti III, 2021 WL 1131812, at *10.                This

timely appeal ensued.

                                         II

             In    this   court,   the    Homeowners     make    two   principal

arguments.        First, they argue that the district court abused its

discretion in denying their Rule 56(d) motion for discovery.

Second, they argue that the district court erred in granting

summary judgment against them.                Because we conclude that the

district court abused its discretion in denying the Homeowners'

Rule 56(d) motion in its totality, we do not reach the merits;

instead, we vacate the summary judgment order pro forma.

             We review the disposition of a Rule 56(d) motion for

abuse   of    discretion.          See    Rivera-Almodóvar       v.    Instituto

Socioenconómico Comunitario, Inc., 730 F.3d 23, 29 (1st Cir. 2013).

Although this standard is deferential, we remain mindful that

district courts must analyze issues arising under the rule in line


                                    - 11 -
with the rule's core purpose:            to "protect[] a litigant who

justifiably needs additional time to respond in an effective manner

to a summary judgment motion."          Id. at 28; see In re PHC, Inc.

S'holder Litig., 762 F.3d 138, 143 (1st Cir. 2014).             Consistent

with this core purpose, "district courts should construe motions

that invoke the rule generously, holding parties to the rule's

spirit rather than its letter."          Resol. Tr. Corp. v. N. Bridge

Assocs., Inc., 22 F.3d 1198, 1203 (1st Cir. 1994).

            We pause at this juncture to iron out a wrinkle regarding

our precedents in this area.     Prior to 2010, what is now Rule 56(d)

was denominated as Rule 56(f).          See, e.g., id.; Paterson-Leitch

Co. v. Mass. Mun. Wholesale Elec. Co., 840 F.2d 985, 988 (1st Cir.

1988); see also Fed. R. Civ. P. 56 advisory committee's note to

2010 amendment. Although the text of this subsection has undergone

minor    revisions,   its   substance   remains   essentially   the   same.

Consequently, we treat cases decided under former Rule 56(f) as

authoritative when deciding post-2010 cases arising under Rule

56(d).    See Nieves-Romero v. United States, 715 F.3d 375, 381 n.3

(1st Cir. 2013).

            Rule 56(d) provides:

            if a nonmovant shows by affidavit or
            declaration that, for specified reasons, it
            cannot present facts essential to justify its
            opposition,   the   court   may:    (1)  defer
            considering the motion [for summary judgment]
            or deny it; (2) allow time to obtain
            affidavits   or   declarations   or   to  take


                                  - 12 -
            discovery; or (3) issue any other appropriate
            order.

Fed. R. Civ. P. 56(d).            The rule "provides a safety valve for

claimants genuinely in need of further time to marshal 'facts,

essential    to   justify     [their]    opposition . . . to   a   summary

judgment motion.'"     Reid v. New Hampshire, 56 F.3d 332, 341 (1st

Cir. 1995) (alteration in original) (quoting Mattoon v. City of

Pittsfield, 980 F.2d 1, 7 (1st Cir. 1992)).

            In the mine-run of cases, the crucial inquiry under Rule

56(d) is whether the movant has had a full and fair opportunity to

conduct discovery needed to mount an effective opposition to a

summary judgment motion.          See Rivera-Almodóvar, 730 F.3d at 28.

When the movant shows that she has not had such an opportunity, "a

strong presumption arises in favor of relief."          N. Bridge Assocs.,

22 F.3d at 1203.           Consistent with the district court's broad

discretion to manage discovery generally, discovery under the

aegis of Rule 56(d) need not be authorized wholesale but, rather,

may   be   tailored   to    the   circumstances   at   hand.   See,   e.g.,

Burlington N. Santa Fe R. Co. v. Assiniboine & Sioux Tribes of

Fort Peck Rsrv., 323 F.3d 767, 775 (9th Cir. 2003).

            Rule 56(d) is not meant to clear the way for additional

discovery on demand.         A party seeking additional discovery must

provide the court with:

            a timely statement — if not by affidavit, then
            in some other authoritative manner — that


                                     - 13 -
          (i) explains his or her current inability to
          adduce the facts essential to filing an
          opposition, (ii) provides a plausible basis
          for believing that the sought-after facts can
          be assembled within a reasonable time, and
          (iii)   indicates  how   those  facts   would
          influence the outcome of the pending summary
          judgment motion.

Vélez v. Awning Windows, Inc., 375 F.3d 35, 40 (1st Cir. 2004).

We have characterized this showing as encompassing five elements:

"authoritativeness,     timeliness,       good   cause,    utility,     and

materiality."    N. Bridge Assocs., 22 F.3d at 1203.

          This   taxonomy   is   "not     inflexible,"    and   we   afford

district courts "considerable discretion" with respect to the

interplay of these five elements.           See Id.      Depending on the

circumstances, "one or more" of them "may be relaxed, or even

excused, to address the exigencies of a particular case."               Id.

Conversely, a short fall in any one of them may — again, depending

on the circumstances — suffice to scuttle a Rule 56(d) motion.

See id.

          The affidavit submitted with the Homeowners' Rule 56(d)

motion mapped out several areas that they wished to explore through

additional discovery:

            •    Discovery about the provenance of the ostensibly

                 mistaken mortgage discharge and how the Emigrant

                 Bank entities reacted to it.




                                 - 14 -
               •   Discovery about the EMC employee who prepared and

                   transmitted the mortgage discharge.

               •   Discovery about the relationships among EMC, ESB-

                   MH, and Emigrant Residential, including discovery

                   about    the    scope     of    EMC's    powers     under    its

                   "subservicing          relationship"       with       Emigrant

                   Residential.

               •   Discovery      about    the    authenticity   of    the     Note,

                   including examination by a "Paper Scientist and

                   Forensic document expert."

               •   Discovery about whether Emigrant Residential or any

                   other Emigrant Bank entity charged off the value of

                   the Note for tax purposes.

               •   Discovery about whether and, if so, at what points,

                   FHLBNY   owned    the    Mortgage,      including    discovery

                   about the 2019 assignments.4

          In resisting this motion, Emigrant Residential argues in

this court, as it argued below, that the Homeowners failed to show

good cause for not having obtained any relevant discovery in prior

proceedings.       Emigrant Residential says that the Homeowners had a



     4 We say "assignments" because this prospective discovery
encompassed both the 2009 assignment to FHLBNY (which was not
recorded until 2019) and the 2019 assignment from FHLBNY to
Emigrant Residential.      We refer throughout to these two
assignments, collectively, as "the 2019 assignments."


                                     - 15 -
full and fair opportunity to secure the requested materials in

earlier cases.     In addition, Emigrant Residential insists that

additional discovery would be futile.

          We start with the question of whether the Homeowners had

a full and fair opportunity to conduct discovery in earlier cases.

Emigrant Residential argues that the factual development of the

issues in Pinti I and the extensive discovery in Pinti II, coupled

with the substantial overlap in the issues and parties, undermines

any claim that the Homeowners' Rule 56(d) motion is supported by

good cause.

          The absence of good cause ordinarily will be reason

enough to deny Rule 56(d) discovery.       See Rivera-Almodóvar, 730

F.3d at 29.      Inspecting the lion's share of the Homeowners'

anticipated   discovery   through   this   prism,   we   find   Emigrant

Residential's objections persuasive.        After all, whether good

cause exists for additional discovery "must be viewed against the

historical background of the litigation."      See N. Bridge Assocs.,

22 F.3d at 1205.

          That view is enlightening here.     When a party has had a

full and fair opportunity to obtain relevant facts earlier in a

case and has forgone that opportunity, there will seldom be good

cause to grant the party's request for additional discovery through

the medium of Rule 56(d).    See, e.g., Vargas-Ruiz v. Golden Arch

Dev., Inc., 368 F.3d 1, 5 (1st Cir. 2004); Paterson-Leitch, 840


                               - 16 -
F.2d at 989.    We see no reason why that logic should not apply in

this instance.      To all intents and purposes, this case is a

continuation of Pinti II.         It was filed a few weeks after the

district court denied EMC's motion for reconsideration of the

standing    issue   in   Pinti    II   and   the   parties   are   virtually

identical.5    The operative claim — that the discharge was prepared

by mistake and delivered in error — is the same in both cases.

Questions about the ownership and custody of the Note, the effect

of various early assignments, and the like are common to both

cases.

            Given this close similarity of parties and issues, we

think that it was within the district court's discretion to look

to the     circumstances of      Pinti II    in determining whether the

Homeowners had a full and fair opportunity to gather the requested

discovery before they made their Rule 56(d) motion.            And looking

to Pinti II is instructive.

            For one thing, the incentives were the same in both

cases.     For another thing, discovery was generally available in

Pinti II (with exceptions that we will discuss infra).             Last — but

far from least — the parties undertook discovery in Pinti II,

culminating in their joint assurance to the Pinti II court that


     5 The only difference is that EMC was the plaintiff in Pinti
II and Emigrant Residential is the plaintiff here. That difference
is unimportant:   both corporations are subsidiaries of Emigrant
Bank and, thus, are under common control.


                                   - 17 -
all necessary discovery had been completed and that they were ready

to proceed to trial.

            Against this backdrop, we conclude that — for the most

part — the Homeowners had a full and fair opportunity in Pinti II

to conduct the discovery requested here.     To that extent, then,

they have failed to show good cause to support their Rule 56(d)

motion.   See, e.g., Vargas-Ruiz, 368 F.3d at 5 (finding additional

discovery unwarranted when party "had available to him a full

complement of discovery devices" earlier in the case but "chose

not to use these devices in a timely fashion"); Brae Transp., Inc.

v. Coopers & Lybrand, 790 F.2d 1439, 1443 (9th Cir. 1986) (noting

that it is not an abuse of discretion to deny Rule 56(f) request

when movant has "fail[ed] to pursue discovery diligently before

summary judgment").

            We say "for the most part" because there are two areas

of discovery that stand separate and apart.        The first area

involves the authenticity of the Note and its chain of custody.

In Pinti II, the Homeowners had proposed the engagement of a

document examiner as an expert and sought discovery on this complex

of issues.    The Pinti II court denied their request.    When the

court later dismissed the case on standing grounds, it acknowledged

that the Homeowners had not been afforded any opportunity to

conduct discovery on this complex of issues.   See Pinti II Ruling

at 21-22.


                               - 18 -
          The second area of unexplored discovery concerns the

2019 assignments and the light they might shed on ownership and

custody of the Note.       See supra note 4.     The first of these

assignments to FHLBNY was not recorded until the summer of 2019,

and the second did not come into existence until that time.     These

actions took place after the conclusion of Pinti II.      A fortiori,

the Homeowners had no opportunity to conduct discovery as to either

of these assignments and/or the attendant facts.

          We   summarize   succinctly.   Given    the   circumstances

described above and given the immediate stay of discovery ordered

by the district court in this case, the Homeowners have shown good

cause to undertake additional discovery in the two areas that we

have identified.6

          Let us be perfectly clear. Speculation that a note might

not be authentic and that assignments might have been mishandled

does not necessarily justify — in a garden-variety foreclosure

case — a need for further discovery of the volume and type

generated by this litigation.     Here, however, we have a rather

unusual record, showing significant and repeated missteps by the

Emigrant entities in their handling of pertinent documents.     It is


     6 Emigrant Residential does not contend that the elements of
authoritativeness, timeliness, or materiality are lacking with
respect to the Homeowners' request for additional discovery
regarding either the authenticity and chain of custody of the Note
or the facts surrounding the 2019 assignments. Nor could it: the
record makes manifest that each of those elements is present.


                               - 19 -
just such a record that makes further narrowly targeted inquiry

"proportional to the needs of the case." Fed. R. Civ. P. 26(b)(1).

          Even so, this warranted discovery does not open the

floodgates for cascading discovery of every type and kind.    The

Homeowners simply have not shown good cause to conduct additional

discovery in any other areas. That failure is sufficient to ground

the district court's denial of additional discovery in all such

areas.

          Emigrant Residential has a second blade in its scabbard.

It says that additional discovery in these unexplored areas would

be futile (or put another way, that the Homeowners' discovery

requests lack utility).    In support, it points to the district

court's rescript, which suggests that such discovery would have

been fruitless because "a mortgagor does not have standing to

challenge shortcomings in an assignment that render it merely

voidable at the election of one party but otherwise effective to

pass legal title."     Pinti III, 2021 WL 1131812, at *5 (quoting

Culhane v. Aurora Loan Servs. of Neb., 708 F.3d 282, 291 (1st Cir.

2013)).

          That is true as far as it goes — but it does not take

Emigrant Residential very far.    Additional discovery may reveal

defects that call into question the chain of custody of the Note

or its authenticity.     So, too, additional discovery may reveal

circumstances rendering the 2019 assignments void (not merely


                               - 20 -
voidable).    And it is common ground that "a mortgagor has standing

to challenge a mortgage assignment as invalid, ineffective, or

void (if, say, the assignor had nothing to assign or had no

authority    to   make   an    assignment        to    a   particular    assignee)."

Culhane, 708 F.3d at 291.            Given these possibilities, Emigrant

Residential's futility argument is itself futile.

            We    do   not    gainsay    that     a    district    court   has     wide

discretion both in the adjudication of Rule 56(d) motions and in

the management of discovery.             See Rivera-Almodóvar, 730 F.3d at

28; N. Bridge Assocs., 22 F.3d at 1203.                     But when — as in this

case — parties opposing summary judgment make a timely showing in

a Rule 56(d) proffer that there are important areas of legitimate

inquiry into which they have not had a full and fair opportunity

to inquire, a district court may commit an abuse of discretion by

denying discovery into those areas.                   See In re PHC, 762 F.3d at

145 (concluding that "district court's disregard of plaintiffs'

detailed,    plausible,       and   comprehensive          Rule   56   Affidavit    was

plainly wrong and an abuse of discretion") (collecting cases).

This is such a case.          The district court stayed all discovery at

the inception of the case.           Then, when confronted with a timely

and suitably detailed Rule 56(d) motion, the court refused to allow

discovery in two significant areas — areas in which the Homeowners

had not had any previous opportunity to conduct discovery.                           We

hold, therefore, that denying the Homeowners' Rule 56(d) motion


                                        - 21 -
with respect to discovery in those two virgin areas was an abuse

of discretion.

            The proper office of Rule 56(d) is to ensure that a party

opposing a motion for summary judgment has an adequate opportunity

to access facts that would meaningfully inform her efforts to

oppose that motion.          Where, as here, additional discovery under

Rule   56(d)      is    warranted,   the   entry      of   summary     judgment    is

inappropriate as to claims that may be affected by the fruits of

requested discovery.         See N. Bridge Assocs., 22 F.3d at 1208-09.

We must, therefore, vacate the entry of summary judgment; without

prejudice, however, to reconsideration of the summary judgment

motion    after    the    Homeowners    have    completed      their    Rule     56(d)

discovery.

                                        III

            We need go no further. For the reasons elucidated above,

we vacate the order granting summary judgment, affirm in part and

reverse in part the order denying the Homeowners' Rule 56(d)

motion, and remand for further proceedings consistent with this

opinion.     We direct the district court, on remand, to grant the

Homeowners a       reasonable     opportunity for additional discovery,

limited    to     the    issues   involving     the    chain    of     custody    and

authenticity of the Note and those involving the 2019 assignments.

After the period set for this limited discovery has expired, the

district     court       should   entertain     supplemental         briefing     and


                                       - 22 -
arguments with respect to Emigrant Residential's summary judgment

motion and proceed to decide that motion anew.   All parties shall

bear their own costs.



So Ordered.




                             - 23 -